THE COURT.
It appearing from the certificate of the clerk of the superior court that on February 5, 1942, an order was made by the superior court terminating proceedings on the appeal of the plaintiff, and
It further appearing that plaintiff has not furnished this court with a sufficient record on appeal,
It is ordered that the motion of defendant to dismiss the appeal of plaintiff be, and it is hereby granted.
It follows as a matter of course that the motion of plaintiff to be allowed to use portions of the record filed by defendant on his appeal must be, and it is, hereby denied.
Appellant’s petition for a hearing by the Supreme Court was denied June 22, 1942.